         Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


SUN COMMODITIES, INC. d/b/a SUN                       Civ. Case No.
INTERNATIONAL PRODUCE CO., and
d/b/a GLOBAL MARITIME SUPPLY,

        Plaintiff,
vs.

ISLAND FRESH DE PUERTO RICO, INC.,                    Re:    PACA
and JORGE MAYENDIA VALDES,                                   7 U.S.C. §499, et seq.

        Defendants.
                                              /

                                          COMPLAINT

        Plaintiff SUN COMMODITIES, INC. d/b/a SUN INTERNATIONAL PRODUCE CO.,

and d/b/a GLOBAL MARITIME SUPPLY (“SUN”) hereby sues Defendants ISLAND FRESH

DE PUERTO RICO, INC. (“ISLAND FRESH”), and JORGE MAYENDIA VALDES, and

alleges as follows:

                                JURISDICTION AND VENUE

        1.      This action seeks to enforce SUN’s rights pursuant to the Perishable Agricultural

Commodities Act of 1930, 7 U.S.C. §499(a) - §499(s), as amended in 1984, 7 U.S.C. §499e(c)

(referred to herein as the “PACA”).

        2.      Jurisdiction over the Defendants is based upon Section 5(c) of the PACA, as

amended, 7 U.S.C. §499e(c)(5) and 28 U.S.C. §1331, and 28 U.S.C. §1332.

        3.      Venue in this District is based on 28 U.S.C. §1391, in that the Defendants are

located in this District, and a substantial part of the events or omissions giving rise to the claim

occurred in this District.




                                                  1
           Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 2 of 11




                                        THE PARTIES

          4.   Plaintiff SUN is a Florida corporation whose principal place of business is at 2230

SW 2nd St., Pompano Beach, FL 33069-3121. SUN is engaged in the business of buying and

selling wholesale quantities of fresh fruits and vegetables in interstate commerce, and was at all

pertinent times a “Dealer,” “Broker,” and/or “Commission Merchant” as those terms are defined

under the PACA, and was licensed under the PACA by the U.S.D.A., license #19981717.

          5.   Defendant ISLAND FRESH is a Puerto Rican corporation whose principal place

of business is at Calle 3, Lote 10 – 13, URB Industrial Corujo, Bayamon, Puerto Rico, and the

company was at all material times a “Dealer” as those terms are defined under the PACA.

          6.   Defendant JORGE MAYENDIA VALDES                 is a Puerto Rican resident who,

according to the Puerto Rican Secretary of State records, is the President, Secretary, and

Treasurer of ISLAND FRESH, and he is the owner of ISLAND FRESH.                      Based upon

information and belief, at all material times he had control of the finances of ISLAND FRESH.


                                 GENERAL ALLEGATIONS

          7.   SUN sold and delivered the perishable agricultural commodities to ISLAND

FRESH that are identified on its statements and invoices attached hereto at Exhibit “A”, and

ISLAND FRESH accepted the produce.            The statements reflect that the total amount of

$1,265,463.25 is due:

Exhibit    SUN’s Division:           ISLAND’S Account #:    Ship                  Total Due
A-1        SUN INTERNATIONAL         1850 Direct                                  $873,810.32
A-2        SUN INTERNATIONAL         1851 Warehouse                               $314,497.13
A-3        GLOBAL MARITIME           81401 Direct      Celebrity Summit           $591.00
A-4        GLOBAL MARITIME           81401 Warehouse   Celebrity Summit           $11,137.22
A-5        GLOBAL MARITIME           81404 Direct      Freedom of the Seas        $810.00
A-6        GLOBAL MARITIME           81404 Warehouse   Freedom of the Seas        $54,356.77
A-7        GLOBAL MARITIME           81405 Warehouse Azamara Journey              $143,38
A-8        GLOBAL MARITIME           81406 Warehouse   Vision of the Seas         $10,117.43
           Grand Total                                                            $1,265,463.25

                                                2
         Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 3 of 11




       8.      Within four days of delivery of the produce described in an invoice to ISLAND

FRESH, SUN delivered the invoice to ISLAND FRESH, and each invoice included the statutory

notice of intent to preserve PACA Trust Benefits, specifically:

        “The perishable agricultural commodities listed on this invoice are sold subject to the
       statutory trust authorized by section 5(c) of the Perishable Agricultural Commodities Act,
       1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over these
       commodities, all inventories of food or other products derived from these commodities,
       and any receivables or proceeds from the sale of these commodities until full payment is
       received.”

       9.      The vast majority of the subject perishable agricultural commodities were grown

outside of Puerto Rico, and SUN had purchased a substantial amount of the produce from

businesses outside Puerto Rico.

       10.     Pursuant to the trust provisions of the PACA, at the time of receipt of said

commodities, a statutory trust was established in favor of SUN as to all commodities received by

Defendant ISLAND FRESH from the sale of such commodities until full payment is made for

said commodities by Defendant ISLAND FRESH in the amount of $1,265,463.25, plus interest.

       11.     Defendant ISLAND FRESH sold the subject Produce, and received consideration

therefore, and such consideration has become part of the PACA Trust Assets.

       12.     Defendant ISLAND FRESH failed and refused to make full payment promptly for

the commodities, despite repeated demand.

       13.     SUN’S is owed at least $1,265,463.25 for the subject Produce.

       14.     All conditions precedent to this action have occurred, or alternatively have been

waived or excused.

       15.     SUN has retained the undersigned attorney, and agreed to pay attorney’s fees, and

is entitled to recover the attorney’s fees pursuant to the terms of its below identified invoices and

all other applicable law. SUN will not receive full payment as required by subsection 5(c) of

                                                 3
         Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 4 of 11




PACA, 7 U.S.C. §499e(c), if SUN must expend part of said payment in attorney's fees, costs, and

loss of interest due to Defendants violation of a statutory duty to maintain the trust and make full

payment promptly and to defeat the inferior claims of the Defendants.


                                            COUNT I

                          Injunctive Relief to Compel Turnover and
                             Disgorgement of PACA Trust Assets

                                     (Against all Defendants)


       16.     Plaintiff realleges paragraphs 1 through 15 above.

       17.     This action is brought pursuant to the PACA, 7 U.S.C. §499e(c) (the “PACA”),

and the regulations implementing PACA promulgated by the Secretary of the United States

Department of Agriculture (“USDA”), 7 CRF Part 46 (1987) (“PACA Regulations”). 7 U.S.C.

§499e(c) provides in pertinent part as follow:

       “(2) Perishable agricultural commodities received by a commission merchant,
       dealer or broker in all transactions, and all inventories of food or other products
       derived from perishable agricultural commodities, and any receivables or
       proceeds from the sale of such commodities of products, shall be held by such
       commission merchant, dealer or broker in trust for the benefit of all unpaid
       suppliers or sellers of such commodities or agents involved in the transaction,
       until such payment of sums owing in connection with such transactions has been
       received by such unpaid suppliers, seller or agents . . . ;

       (3)     . . . When the parties expressly agree to a payment time period different
       from that established by the Secretary, a copy of any such agreement shall be filed
       in the records of each party to the transaction and the terms of payment shall be
       disclosed on invoices, accountings, and other documents relating to the
       transaction.

       (4)     In addition to the method of preserving the benefits of the trust specified
       in paragraph (3), a licensee may use ordinary and usual billing or invoice
       statements to provide notice of the licensee's intent to preserve the trust. The bill
       or invoice statement must include the information required by the last sentence of
       paragraph (3) and contain on the face of the statement the following: "The
       perishable agricultural commodities listed on this invoice are sold subject to the
       statutory trust authorized by section 5(c) of the Perishable Agricultural

                                                 4
            Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 5 of 11




       Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities
       retains a trust claim over these commodities, all inventories of food or other
       products derived from these commodities, and any receivables or proceeds from
       the sale of these commodities until full payment is received.".

       (5)     The several District Courts of the United States are vested with
       jurisdiction specifically to entertain (I) actions by trust beneficiaries to enforce
       payment from the trust . . . .” [Emphasis supplied].


       18.      Defendant ISLAND FRESH violated its PACA Trust obligations to SUN by

failing to preserve the PACA Trust Assets, and failing to apply those PACA Trust Assets to pay

the PACA Trust obligation owing to SUN.

       19.      Defendant ISLAND FRESH’s continuing failure to maintain the PACA Trust will

result in irreparable harm to SUN, since there is a great risk the trust funds will be paid to other

creditors, third parties, or otherwise dissipated by the Defendants. Irreparable harm to SUN and

resultant instability of produce companies is precisely what Congress sought to avoid by

enacting the PACA.

       20.      At all material times JORGE MAYENDIA VALDES has been in control of

ISLAND FRESH’s PACA Trust Assets, and has failed to apply those PACA Trust Assets to pay

the PACA Trust obligations owed to SUN and other PACA trust beneficiaries.

        WHEREFORE, SUN respectfully requests that this Court enter judgment as follows:

       a.       Granting a temporary, preliminary, and permanent injunction enjoining ISLAND

FRESH, its agents, officers, directors, subsidiaries, assigns, including JORGE MAYENDIA

VALDES, from dissipating, paying, transferring, assigning or selling any and all assets of

ISLAND FRESH which are subject to the trust provisions of the PACA, including, without

limitation, (1) produce, (2) receivables derived from the sale or other disposition of produce, (3)

money derived from the transfer of produce, and (4) all assets that have been purchased,

improved, or maintained by the use of monies derived from the sale or other disposition of

                                                 5
            Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 6 of 11




perishable agricultural commodities, until further order of this Court or until written agreement

signed by Plaintiff’s counsel.

       b.        Granting a temporary, preliminary, and permanent injunction freezing ISLAND

FRESH and JORGE MAYENDIA VALDES’ bank accounts and other assets.

       c.        Requiring ISLAND FRESH and JORGE MAYENDIA VALDES to immediately

deliver a complete accounting of ISLAND FRESH, INC.’s financial condition to Plaintiff’s

attorney, which shall include the production of financial documents created after November 1,

2019, including, without limitation, (1) detailed and summary accounts receivables, (2) detailed

and summary accounts payable, (3) a general ledger, (4) bank statements and related checks, (5)

check registers, and (6) credit card statements.

       d.        Compelling Defendants to turnover the PACA trust assets to the PACA trust

beneficiaries.

       e.        Appointing a trustees or receiver to marshal the PACA trust assets, liquidate

them, and deposit the proceeds from the liquidation of ISLAND FRESH’s PACA trust assets

into a the PACA Trust Account, and then turnover the PACA trust assets to the PACA trust

beneficiaries.

       f.        Awarding pre- and post-judgment interest.

       g.        Awarding the Plaintiff court costs and attorneys' fees; and

       h.        Granting such other relief as this Court deems just and proper.


                                             COUNT II

                              Appointment of Receiver (or Trustee)

                                     (Against ISLAND FRESH)

       21.       SUN realleges paragraphs 1 through 20 above.




                                                   6
            Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 7 of 11




       22.      An imminent danger exists that trust property will be further diminished by the

Defendants.

       23.      Normal legal remedies may be inadequate because once trust assets have been

dissipated there is little or no chance the assets will be recovered.

       24.      Although SUN is entitled to injunctive relief, said remedy is inadequate by itself

as Defendants have already shown a propensity to disregard their statutory duties.

       25.      Appointment of a Receiver will most likely cause more good than harm because a

Receiver appointed for the benefit of PACA Trust creditors will have an interest in maximizing

the assets of the Defendant while preserving the PACA Trust.

       WHEREFORE, SUN respectfully requests that this Court enter orders and a judgment

against ISLAND FRESH as follows:

       a.       Appointing a Receiver (or Trustee) to take charge of the PACA trust assets,

including, without limitation:

                1.     collect ISLAND FRESH’s accounts receivables.

                2.     intake the mail for ISLAND FRESH, and the mail shall be forwarded to

the Receiver’s address.

                3.     have access to ISLAND FRESH’s premises and computers, and books and

records;

                4.     have the Receiver’s name alone be placed on ISLAND FRESH’s bank

accounts and/or have the Receiver open a new bank account in the Receiver’s name; and

                5.     such other powers and duties as the Court deems appropriate.

       b.       Ordering that the Receiver’s (or Trustee’s) fees and costs be reimbursed by

ISLAND FRESH.

       c.       Awarding the Plaintiff court costs and attorneys' fees.


                                                  7
           Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 8 of 11




       d.      Granting such other relief as this Court deems just and proper.


                                           COUNT III

                              Failure to Pay PACA Trust Funds
                                 Pursuant to 7 USC §499e(c)

                                     (Against all Defendants)

       26.     Plaintiff realleges paragraphs 1 through 20 above.

       27.     Defendant JORGE MAYENDIA VALDES, due to his ownership interest and/or

position with ISLAND FRESH, did, or reasonably should have, controlled the PACA Trust

funds so as to make sure the PACA Trust funds were available for the PACA Trust beneficiaries,

including SUN.

       28.     Defendants’ failure to preserve the statutory PACA Trust has resulted in damages

to SUN in the amount of at least $1,265,463.25.

       WHEREFORE, SUN respectfully requests that this Court enter judgment against all

Defendants for compensatory damages, pre-judgment interest, attorney’s fees, court costs, and

such other relief as the Court deems just and proper.

                                           COUNT IV

                           Failure to Pay for Agricultural Products
                                 in Violation of 7 USC '499b

                                   (Against ISLAND FRESH)

       29.     SUN realleges paragraphs 1 through 15 above.

       30.     The PACA at §499b is entitled “Unfair conduct,” and provides in pertinent part as

follows:

                  It shall be unlawful in or in connection with any transaction in interstate or
       foreign commerce:




                                                  8
         Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 9 of 11




                  (4) For any commission merchant, dealer, or broker to make, for a
       fraudulent purpose, any false or misleading statement in connection with any transaction
       involving any perishable agricultural commodity which is received in interstate or foreign
       commerce by such commission merchant, or bought or sold, or contracted to be bought,
       sold, or consigned, in such commerce by such dealer, or the purchase or sale of which in
       such commerce is negotiated by such broker; or to fail or refuse truly and correctly to
       account and make full payment promptly in respect of any transaction in any such
       commodity to the person with whom such transaction is had; or to fail, without
       reasonable cause, to perform any specification or duty, express or implied, arising
       out of any undertaking in connection with any such transaction . . . .”



       31.     ISLAND FRESH has failed to pay funds owed to SUN, and has thereby violated

7 U.S.C. §499b.

       32.     ISLAND FRESH’s failure to pay the funds has resulted in damages to SUN in the

amount of at least $1,265,463.25.

       WHEREFORE, SUN demands that judgment be entered against ISLAND FRESH for

compensatory damages, court costs, attorney’s fees, pre-judgment interest, and such other relief

as the Court deems just and equitable.

                                            COUNT V
                                         Declaratory Relief

                                    (Against all Defendants)


       33.     Plaintiff realleges paragraphs 1 through 20 above.

       34.     This is an action for declaratory judgment within the meaning of 28 U.S.C. §2201

for the purpose of determining the rights, duties, entitlement, status and other legal relations

between the parties regarding ISLAND FRESH’s inventory, accounts, and proceeds therefrom,

under and pursuant to the PACA.

       35.     A dispute and actual controversy has arisen between Plaintiff and the Defendants

regarding their relative rights to and ownership of monies received or to be received by the



                                                 9
        Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 10 of 11




Defendants as proceeds, either directly or indirectly, from SUN’S sale of perishable agricultural

commodities to Defendant ISLAND FRESH, and Plaintiff is in doubt as to its rights,

necessitating a judicial declaration as to the parties respective rights, duties, and entitlements in

and to said proceeds.

       36.     Since SUN has established a qualified PACA claim, it is entitled to a judicial

declaration that the Defendants have breached their PACA trust obligations to SUN, and of the

amount it is owed from the PACA Trust Funds.

       WHEREFORE, SUN respectfully requests that this Court enter judgment as follows:

       a.      Declare that Plaintiff SUN has a valid, perfected PACA Trust claim against

Defendants in the sum of $1,265,463.25, and that the Defendants have failed to preserve the

PACA Trust Assets, and declare which assets are PACA trust assets.

       b.      Award the Plaintiff court costs and attorneys' fees.

       c.      Grant such other relief as this Court deems just and proper.



                                            COUNT VI

                                          Open Account

                                    (Against ISLAND FRESH)


       37.     Plaintiff realleges paragraphs 1 through 20 above.

       38.     SUN sold perishable agricultural commodities to Defendant ISLAND FRESH in

the amount of $1,265,463.25.

       39.     The Defendants failure to pay SUN for the produce sold has resulted in damages

to SUN in the amount of $1,265,463.25.




                                                 10
        Case 3:20-cv-01236-WGY Document 1 Filed 05/21/20 Page 11 of 11




       WHEREFORE, SUN respectfully requests that this Court enter judgment as follows:

       a.      Award Plaintiff compensatory damages against Defendant ISLAND FRESH in

the amount of at least $1,265,463.25.

       b.      Award the Plaintiff pre-judgment interest;

       c.      Award Plaintiff court costs and attorneys' fees.

       d.      Grant such other relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury as to all issues so triable.

Date: May 21, 2020

                                        ORLANDO FERNANDEZ LAW OFFICES, P.S.C.
                                        #27 Calle González Giusti Ste. 300
                                        Guaynabo, P.R. 00968-3076
                                        Tel. (787) 294-5698/Fax 759-6768
                                        ofernandez@gflawpr.com
                                        Attorney for Plaintiff SUN

                                        By:    s/ Orlando Fernandez, Esq.
                                                 Orlando Fernandez, Esq.
                                                 P.R. Fed. Bar #126912



Proposed Pro Hac Vice Counsel:
Robert E. Goldman, Esq. (FB#740799)
Robert@goldmanlaw.com
LAW OFFICE OF ROBERT E. GOLDMAN
1 East Broward Blvd., Ste. 700
Fort Lauderdale, FL 33301
Tel: (954) 745-7450
Fax: (954) 745-7460
Attorney for Plaintiff SUN




                                                  11
